TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00702-CR




Collin Lane Lumpkins, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 09-294-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant Collin Lane Lumpkins seeks to appeal judgments of conviction for
aggravated sexual assault and indecency with a child.  The trial court has certified that this is a
plea bargain case and Lumpkins has no right of appeal.  The appeal is dismissed.  See Tex. R. App.
P. 25.2(a)(2), (d).
 
                                                                        ___________________________________________
                                                                        Diane M. Henson, Justice
Before Chief Justice Jones, Justices Patterson and Henson
Dismissed for Want of Jurisdiction
Filed:   December 2, 2010
Do Not Publish